                                                      1    CLYDE & CO US LLP
                                                           BRUCE D. CELEBREZZE, Bar No. 102181
                                                      2    bruce.celebrezze@clydeco.us
                                                           MICHAEL A. TOPP, Bar No. 148445
                                                      3    michael.topp@clydeco.us
                                                           101 Second Street, 24th Floor
                                                      4    San Francisco, California 94105
                                                           Telephone: (415) 7365-9800
                                                      5    Facsimile: (415) 365-9801
                                                      6    Attorneys for Plaintiff
                                                           KEMPER INDEPENDENCE INSURANCE
                                                      7    COMPANY
                                                      8

                                                      9

                                                      10                               UNITED STATES DISTRICT COURT

                                                      11                               EASTERN DISTRICT OF CALIFORNIA
                    San Francisco, California 94105




                                                      12
                     101 Second Street, 24th Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                           KEMPER INDEPENDENCE                          Case No. 2:18-cv-02337-JAM-DMC
                                                      13   INSURANCE COMPANY, an
                                                           Illinois corporation.                        STIPULATION FOR AN
                                                      14                                                EXTENSION OF TIME TO SUBMIT
                                                                          Plaintiff,                    THE PARTIES’ JOINT STATUS
                                                      15             v.                                 REPORT
                                                      16   ROBERT KEMPLEY, an individual                [Local Rule 144(a)]
                                                           citizen and resident of California,
                                                      17
                                                                          Defendant.
                                                      18

                                                      19

                                                      20
                                                                     Pursuant to Local Rule 144(a), Plaintiff KEMPER INDEPENDENCE
                                                      21
                                                           INSURANCE COMPANY (“Plaintiff”) and Defendant ROBERT KEMPLEY
                                                      22
                                                           (“Defendant”), through their respective counsel, hereby stipulate as follows:
                                                      23
                                                                     1.      This action was filed on August 27, 2018. The same day, the Court
                                                      24
                                                           issued its order (ECF No. 005) requiring the parties to confer as required by Fed.
                                                      25
                                                           R. Civ. P. 26(f) and to prepare and submit to the Court a joint status report within
                                                      26
                                                           sixty (60) days of service of the complaint.
                                                      27

                                                      28

                                                           4227545                                     -1-                    Case No. 2:18-cv-02337-JAM-DMC
                                                              STIPULATION FOR AN EXTENSION OF TIME TO SUBMIT THE PARTIES’ JOINT STATUS REPORT
                                                      1              2.   Plaintiff served Defendant with the complaint on October 30, 2018.
                                                      2    Pursuant to stipulation under Local Rule 144(a), Defendant filed his answer to the
                                                      3    complaint on December 4, 2018.
                                                      4              3.   On December 20, 2018, counsel for Plaintiff contacted defense
                                                      5    counsel to schedule a telephonic Fed. R. Civ. P. 26(f) conference. Given the
                                                      6    holiday season, the parties agreed to complete the Fed. R. Civ. P. 26(f) conference
                                                      7    by no later than January 11, 2019.
                                                      8              4.   Plaintiff’s counsel inadvertently mis-calendared and overlooked the
                                                      9    December 30, 2018 deadline for filing a Joint Status Report pursuant to the August
                                                      10   27, 2018 Order Requiring Service of Process and Joint Status Report. Only after
                                                      11   the deadline had passed did Plaintiff’s counsel realize its mistake, and promptly
                    San Francisco, California 94105




                                                      12   contacted defense counsel to prepare the stipulation herein.
                     101 Second Street, 24th Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                      13             5.   Under the circumstances, the parties hereby stipulate and request that
                                                      14   the Court extend the time for filing of a Joint Status Report January 29, 2019 to
                                                      15   submit a joint status report so that the parties may meaningfully meet and confer
                                                      16   and prepare an appropriate report.
                                                      17             IT IS SO STIPULATED.
                                                      18

                                                      19   Dated: January 8, 2019               CLYDE & CO US LLP

                                                      20

                                                      21                                        By:         /s/ Michael A. Topp
                                                                                                      Bruce D. Celebrezze
                                                      22
                                                                                                      Michael A. Topp
                                                      23                                              Attorneys for Plaintiff KEMPER
                                                                                                      INDEPENDENCE INSURANCE
                                                      24
                                                                                                      COMPANY
                                                      25

                                                      26

                                                      27

                                                      28

                                                           4227545                                    -2-                   Case No. 2:18-cv-02337-JAM-DMC
                                                              STIPULATION FOR AN EXTENSION OF TIME TO SUBMIT THE PARTIES’ JOINT STATUS REPORT
                                                      1    Dated: January 8, 2019                LAW OFFICES OF T. JAMES FISHER

                                                      2                                                    /s/ T. James Fisher (as authorized
                                                      3                                          By:       on January 8, 2019 via email)
                                                                                                     T. James Fisher
                                                      4
                                                                                                     Attorney for Defendant ROBERT
                                                      5                                              KEMPLEY
                                                      6

                                                      7
                                                           PURSUANT TO STIPULATION:
                                                      8
                                                                     IT IS ORDERED that the parties shall submit a joint status report by no
                                                      9
                                                           later than January 29, 2019 addressing the matters set forth in the Court’s August
                                                      10
                                                           27, 2018 Order Requiring Service of Process and Joint Status Report.
                                                      11
                    San Francisco, California 94105




                                                      12
                     101 Second Street, 24th Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                           Dated: 1/8/2019                         /s/ John A. Mendez__________________
                                                      13                                           THE HONORABLE JOHN A. MENDEZ
                                                                                                   UNITED STATES DISTRICT JUDGE
                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4227545                                    -3-                  Case No. 2:18-cv-02337-JAM-DMC
                                                              STIPULATION FOR AN EXTENSION OF TIME TO SUBMIT THE PARTIES’ JOINT STATUS REPORT
